In accordance with stipulation of counsel that the merchandise, the facts, and the issues are the same in all material respects as those in United States v. Chadwick-Miller Imports, Inc., et al. (54 CCPA 93, C.A.D. 914), the court found and held that export value, as that value is defined in section 402 (.b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the value of the merchandise which was exported from Japan and is covered by these appeals and that said value is represented by the invoice unit ex-factory prices, net packed.